Name: Council Regulation (EEC) No 1300/85 of 23 May 1985 amending Regulation (EEC) No 2915/79 with regard to reduced levies for certain cheeses
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  trade policy
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 7 COUNCIL REGULATION (EEC) No 1300 / 85 of 23 May 1985 amending Regulation (EEC) No 2915 / 79 with regard to reduced levies for certain cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1298 / 85 ( 2 ), and in particular Article 14 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), HAS ADOPTED THIS REGULATION: Article 1 Article 11 ( 1 ) of Regulation (EEC) No 2915 / 79 is hereby replaced by the following : ' 1 . Without prejudice to paragraphs 2 , 3 and 4 , the levy on 100 kilograms of the products belonging to group 11 shall be equal to the threshold price , less :  249,04 ECU per 100 kilograms in respect of the product described under ( i ) in Annex II ,  249,04 ECU per 100 kilograms plus a component equal to 24,18 ECU in respect of the product described under (k ) in Annex II ,  261,13 ECU per 100 kilograms in respect of the products described under ( 1 ) and (m) in Annex II , provided the import price is not less than the amount deducted from the threshold price . The import price for the product described under (m ) in Annex II must not , however , be less than 243,00 ECU per 100 kilograms . Moreover , it must be established that the products correspond to the description in Annex II .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1985 / 86 milk year . Whereas Council Regulation (EEC) No 2915 / 79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950 / 68 on the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 3340 / 84 ( 5 ), fixes in Article 11 ( l)the amounts to be deducted from the threshold price in calculating the levies on imported Tilsit and Kashkaval cheese and cheeses made from sheep and buffalo milk , provided that their prices on import are not less than the said amounts ; Whereas , in order to take account of the pattern of trade with third countries , it is advisable to maintain at the present level , the import levies on the said cheeses ; whereas the amounts referred to in Article 11 ( 1 ) of Regulation (EEC) No 2915 / 79 should therefore be adjusted to take account of the threshold prices for the 1985 / 86 milk year , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 5 of this Official Journal . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 61 . ( 4 ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . ( s ) OJ No L 312 , 30 . 11 . 1984 , p. 5 .